Earl Warren: Number 22, Peter Chaunt, Petitioner, versus United States. Mr Forer.
Joseph Forer: Mr. Chief Justice, may it please the Court. This is a denaturalization case, which is here on certiorari to the Ninth Circuit. The petitioner, Peter Chaunt, was born in Hungary and he came to this country in 1921, when he was 22 years old. On June 27, 1940, he filed a formal petition for naturalization in the eastern district of New York. And on that date, he was interviewed by examiners for the Immigration and Naturalization Service. They passed him and recommended his naturalization. And on November 28, 1940, the eastern district admitted him to citizenship. I think it is of some relevance that he was admitted to citizenship under the Nationality Act of 1906. The 1940 Nationality Act, which superseded the 1906 Act had already been passed, but was in effect until sometime in 1941. Anyway, on November 28, 1940, he became a citizen. Thirteen years later, the Government brought a denaturalization suit in California under Section 340(a) of the Immigration and Nationality Act alleging that he had procured naturalization by concealment and misrepresentation and asking for a judgment cancelling his citizenship. The complaint alleged concealments and misrepresentation on three subjects. And the first subject was on an arrest record. Briefly, the complaint alleged that the in the naturalization proceedings, Chaunt has been asked if he had ever been arrested and he said he had not been arrested and in fact he had a record of several arrests. I will at a subsequent point in detail what those arrests were. And the second ground was that he had concealed Communist Party membership that having been asked whether in effect whether he was a member of the Communist Party, he had denied it and this denial was untrue. And the third ground, I would lump together in one alleged that he had misrepresented his attachment to the Constitution disposition to the good order and happiness of the United States and he has intend to owe allegiance to the United States. And those three allegations as to his -- what you might call as political state of mind when I refer -- if I referred to him again, I will call them the attachment ground. But those were the three subjects of misrepresentation alleged. Arrest, Communist Party membership and attachment.
John M. Harlan II: Was there -- was there a specific question in Communist Party membership?
Joseph Forer: That's what the complaint alleged and that's what the evidence -- well --
John M. Harlan II: I couldn't find it in the questionnaire.
Joseph Forer: No. There was nothing in the questionnaire and the reason why there is nothing in the questionnaire was because there was nothing in the statute.
John M. Harlan II: I just want to check.
Joseph Forer: But the -- the -- the immigration examiner according to the word of his testimony, asked them two questions relevant to that subject. One was, do you believe in communism, fascism or Nazism. In which he answered no, according to the immigration examiner. And the other was, according to the immigration examiner, that he asked on what organizations do you belong to, and he answered, "The International Workers' Order." And apparently no others --
John M. Harlan II: Is there any difference between this questionnaire and the ones that that were involved nowhere (Voice Overlap) --
Joseph Forer: No, no, this questionnaire has that same famous question 28, that no act (Inaudible).
John M. Harlan II: The Court --
Joseph Forer: The same questionnaire.
John M. Harlan II: The Court did -- didn't reached that but it's the same questionnaire.
Joseph Forer: That's right, same questionnaire.
Felix Frankfurter: When you -- when you said according to the immigration examiner, was --
Joseph Forer: Well --
Felix Frankfurter: Was there a stenographic minute of the examiner?
Joseph Forer: No, the reason I -- I -- I hitched it a bit was because the immigration examiner, naturally enough, could not testify as to what had actually happened at the interview. He (Voice Overlap) --
Felix Frankfurter: There were no stenographic minutes of the interview.
Joseph Forer: No. All he could testify to was what was his practice as to what questions he asked and what some of his symbols -- sort of hieroglyphic symbols meant. Now as to the arrest ground, this we should be clear on, that was on one of the forms, and as to that ground, it wasn't just what the practice of the examiner was to ask, although the examiner testified, it was his practice as (Voice Overlap) --
Felix Frankfurter: Aren't -- aren't the interview by the immigration expected normally taking down stenographic minutes?
Joseph Forer: No.
Felix Frankfurter: So that --
Joseph Forer: Certainly not --
Felix Frankfurter: -- subsequently depends on his recollection on what took place.
Joseph Forer: His recollection and his notations.
Speaker: Was that --
Felix Frankfurter: Isn't -- that is the practice not to.
Joseph Forer: Well that was the -- that -- that was the practice then and the -- I don't know what the current practice is. I know that it used to be the regular practice because in every denaturalization suit that I've seen that participated in, it was always the same way.
Hugo L. Black: Was that issue raised if he did not ask the questions?
Joseph Forer: The issue was raised as to the sufficiency of the evidence, yes.
Hugo L. Black: On -- in the defense -- was it the defense that the immigration in respective did not ask the communist questions?
Joseph Forer: Well, I wouldn't -- one of the defenses was that the evidence was not sufficiently show that he had asked those questions. Yes, that was one of the issues I think. But I'd like to get away from the communist question to get to what I think is the real question which is the arrest question. I said there were three grounds of misrepresentation or three subjects of misrepresentation alleged. With the complaint, it was filed an affidavit of good cause as required by the statute. But the affidavit only alluded to two of the grounds of misrepresentation, namely, the ones as to Communist Party membership and the ones as to what -- what I have quote attachment to the Constitution. And there is not a word in the affidavit relating to arrest or the concealment of arrest. And this is really conceded by the Government in its brief. Now, the case went to trial and the trial court ordered the -- the petitioner's naturalization cancelled, making findings adverse to the petitioner on all three subjects contained in the complaint including the arrest subject, which was not contained in the affidavit.
Felix Frankfurter: Was it argued at the trial that the issues have to be limited to the two affidavit designated subjects.
Joseph Forer: The -- the petitioner's Los Angeles lawyer filed a motion to dismiss the original complaint. One of the grounds of which was that the complaint that as to the arrest ground, stated in the complaint, that was an invalid ground because it was not covered in the affidavit of good cause. Thereafter, the Government amended its complaint, and as a matter of fact, the case went to trial on a second amended complaint.
Felix Frankfurter: That's it for all three grounds?
Joseph Forer: Yes. All of the complaints set forth all three grounds.
Felix Frankfurter: But the affidavit did not.
Joseph Forer: The affidavit only set forth two.
Felix Frankfurter: And your contention, is it -- I'm jumping ahead that the -- that the main issue must be restricted to the claims made in the affidavit of good cause.
Joseph Forer: Yes. And it becomes acute for this reason. The appellant appealed to the Ninth Circuit and the Ninth Circuit affirmed that the judgment solely on the arrest ground, that is solely on the ground, which was not covered in the complaints. And it didn't reach at that point.
William O. Douglas: In the affidavit.
Joseph Forer: Not covered in the affidavit, I'm sorry.
William O. Douglas: That's your point for -- found on page 11?
Joseph Forer: Eleven of what? My brief Your Honor?
William O. Douglas: Of the record. The court is without jurisdiction and one of the cause of action sought that the alleged and the claims is not supported by the affidavit. Is that the --
Joseph Forer: Yes. Yes, that's the arrest you're referring --
William O. Douglas: That's right.
Joseph Forer: -- to arrest.
William O. Douglas: That's right.
Joseph Forer: I should say I was not the trial counsel on that but that was obviously what was intended in the Government. But the Court of Appeals affirmed the denaturalization on the one subject that was not in the affidavit, and then it said that since the arrest support the judgment, we don't have to go into the other two subjects of alleged misrepresentation namely, Communist Party membership and attachment.
Hugo L. Black: Did you raise in the Court of Appeals the question?
Joseph Forer: No. The lawyer did not raise it in the Court of Appeals.
Hugo L. Black: Nor in the petition either?
Joseph Forer: I beg your pardon.
Speaker: Not on the rehearing either?
Joseph Forer: No.
Hugo L. Black: I wonder if your second complaint was attack on the grounds of the failure to allege in the affidavit.
Joseph Forer: No. He -- he -- he raised it on -- with regard to the first complaint. The -- the District Court ruled against them and he didn't raise it against thereat. But without going now into further factual details, I would like now, which I will mention when they become appropriate. I would like now to argue my first point which as basically already been stated by Justice Frankfurter, and that is that the natural -- the judgment of the court below, he stand because it was based on a misrepresentation or concealment, which is not alluded to in the affidavit. Now in the Zucca case, the Court said that the filing of this affidavit of good cause is a prerequisite through filing and maintaining a denaturalization action, and it has to be filed with the complaint. And the year or two after Zucca and that was a companion cases, the Court said that this prerequisite what it said in the statute and was so important that you couldn't cure the failure to file an affidavit upon -- with the complaint by amendment, and you couldn't have a late filing and an amendment of the complaint so as to make a valid denaturalization action or a valid denaturalization judgment. Now, here we have an affidavit, but so far as the ground of denaturalization is concerned and as the case is now before us, the ground of denaturalization. The ground on which petitioner was denaturalized is the one ground on which the Court of Appeals had. Insofar as the ground for denaturalization is concerned therefore, we have no affidavits. Now we do have an affidavit on other grounds, but not an affidavit on the ground on which denaturalization was a decree. And that seems to me to be the same as having no affidavit at all. And the matter was virtually anticipated by a sentence in the Court's opinion written by Mr. Justice Harlan in the Nowak case. And in the Nowak case, the -- one of the issues was whether or not the affidavit of good cause was sufficient, because it wasn't based on personal knowledge, but based on matters seen in the files and records of the immigration service. And the Court held that that affidavit, even though not based on personal knowledge was sufficient because it said, it fulfilled the general purpose of the affidavit requirement. And in setting out what these purposes were and how it fulfilled it, the Court's opinion in Nowak said, and I think this was the first thing it said on the subject "In substance, the affidavit set forth the same matters upon which the District Court's later decree of denaturalization was based." Now then it went on and mentioned other matters. But the first thing to which the opinion called attention to was that the affidavit matched the judgment. In this case of course, it doesn't match the judgment.
John M. Harlan II: But we had no such issues --
Joseph Forer: You had no such issue but you have that language and this was part of the ratio decidendi. Now on principle --
Tom C. Clark: The Court got jurisdiction on the Communist Party of the case but not on the other (Inaudible).
Joseph Forer: I beg your pardon.
Tom C. Clark: You said that if this Court has jurisdiction on the communist issue but not on the arrest issue.
Joseph Forer: Yes. Or if it -- it may not be entirely a jurisdictional question, but whether it's jurisdictional or quasi jurisdiction, it was a statutory prerequisite which from there, adjudicating that issue that there'd be the affidavit, and since that prerequisite was not meant, the adjudication of that issue was error. That's what --
Felix Frankfurter: Well, I should think it makes all the difference in the world whether the requirements, the affidavit sets forth all the grounds where competent determination is a prerequisite to the courts considering the case. Well -- or whether an affidavit is necessary giving grounds that show good faith and consideration and responsibility, etcetera, etcetera. And then as it could in other litigations, you can amend your -- your complaint as it were.
Joseph Forer: Yes, I -- Justice Frankfurter, I think that is the issue and what I'm trying to argue now is that in the light of the -- the holding first in the -- the holding and the was that you can't amend your complaint. Secure it. Secondly, in the light of the statement in Nowak, and third, in the light of the purpose of the affidavit which I'm going to come through, it is the first alternative that I think is -- is the one that is the correct one that should be followed.
Felix Frankfurter: I should think the -- your third -- your third inquiry is really the first ones, the crucial one. This is --
Joseph Forer: Well, first -- yes. I -- yes (Voice Overlap). Well I will just get rid of the precedents before --
Felix Frankfurter: All right, go ahead.
Joseph Forer: -- I came to the purpose. And the purpose was stated in the Zucca case. It said the purpose of the affidavit is to protect the individual that is denaturalized citizen, so that he shall not feel obliged to defend his citizenship and to defend his reputation unless at least the Government first has this probable cause. In other words, it's a matter of reputation because in Zucca, the Court pointed out that mere -- even the allegation can damage the citizen so that Congress intended that the allegations shouldn't be made without having this showing of just cause. And the situation you have here is that the petitioner here had its reputation damaged with respect to concealment of arrest, and he have to defend his citizenship with respect to alleged falsification of arrest without this safeguard of the affidavit that the Court in Zucca said was a prerequisite and the purpose of which was to protect the citizen from even having to defend his citizenship and his reputation. Now the Government says, well after all, he was already suffering because the other two causes of action are sustained by the affidavit. Now that's like saying that if the Government has a right to give a man one black eye, he has a right to give him two black eyes. Now because they have a right to do something which injures -- injures the reputation in one respect, that doesn't mean that they have a right to tear away every last strip of his reputation, and because the affidavit gave him a right to make this man defend his reputation insofar as something about communism was concerned that doesn't mean that he had no reputation left and therefore they had a right to put him to the test of defending his reputation and a citizenship so far as falsification of arrest are concerned. And if the Government is right, what they could in this case have alleged only arrest in the affidavit and confine the litigation entirely to the matters of communism even though they weren't mentioned in the affidavit. And certainly, that would be under the present environment of very serious blow to his reputation. And yet, if the Government is right, the safeguard of the affidavit would not be required on that subject. Or if the Government is right, they can file an arrest on subject A, let us say concealment of arrest, let us say concealment of the number of years in this country and then they go to trial, they don't even litigate the subject in the arrest. They litigate all kinds of other subjects, some of which maybe very damaging to the man's reputation. So it is my position that if you are to give the affidavit, the function which it was intended and are to serve its purpose, then you have to confine the litigation to the ground in the litigation as the Court's opinion in Nowak recognized. And now I want to come to the next point of my argument which maybe described as the materiality point. Now the petitioner here in the denaturalization proceeding did say that he had never been arrested and as to this, there's no problem because on one of the forms, he answered “No” when he was asked that he's never been arrested or charged of violation of any law. And there's no question but that the evidence demonstrates that in fact, he's been arrested three times all in New Haven, Connecticut. In all three arrests occurring, 10 to 11 years prior to his-- the time he filed his application of citizenship. And I'd like to tell you what these arrests were because the factual situation becomes crucial. The first arrest was on July 30th, 1929 and this arrest was on a charge that the petitioner had violated a New Haven City Ordinance by distributing handbills on the public street. The petitioner pleaded not guilty and he was discharged and that's the first arrest in this disposition. Incidentally, the text to the ordinance, under which this -- he was arrested in which the warrant was issued, appears on the record at pages 69 and 70. The Court of Appeals was mistaken when they make the observation of their opinion that the text of this and the second ordinance was not before the trial court. In fact, the text of the two ordinances because this one would be -- what I'll mention next were introduced as government exhibit without any opposition or objection by the petitioner. So as I say that was the first arrest. Needless to say, I think it's quite obvious you look at the ordinance and look at the charge by the way that in the light of Jamison against Texas subsequent cases, this New Haven ordinance was unconstitutional. The second arrest occurred on December 21st, 1929.
Charles E. Whittaker: This is an important (Inaudible) where they're not viewed, the arrest or wasn't (Inaudible)?
Joseph Forer: I don't think it's particularly important. I don't think so. But for whatever bearing it has, the ordinance was plainly a violation of the First Amendment at least with the hindsight of the Supreme Court decision to decide it afterward. On December 21st, 1929 which was also more than 10 years before the petitioner applied for his naturalization, he was arrested on the charge that he had violated the New Haven park regulations by making, and I'd better quote this, “an oration, harangue, or other public demonstration in New Haven Green, outside of the churches.” The -- this -- he pleaded not guilty to this offense and the disposition is unclear in the record as everybody admits including the Court of Appeal and so I don't know whether he was convicted or not convicted or acquitted or what happened. I don't think it's important. I would mention that the maximum fine under this ordinance, in fact, the only penalty under the ordinance was applied now with fine. And I might say it's also clear that this ordinance was unconstitutional because it said that nobody should be allowed to make an oration, harangue, or other public demonstration in the Green and outside of the churches that is, unless he got special authority the Commissioner has gave no standards for the Commission to exercise. So under Crook (ph) against New York, decided some years later, that was under unconstitutional. The third arrest also occurred more than 10 years before the application and that occurred on March 11, 1930 and that arrest was on a complaint issued by the New Haven City Attorney which charged that the petitioner committed general breach of the peace and that's all it said. It didn't say wherein he committed a general breach of the peace and I suppose one might claim that it wasn't sufficient. They definitely state any kind of cause of action. Anyway, the petitioner here pleaded not guilty. First, he filed the demurrer which was overruled by Whittaker, Jay but he was convicted after that demurrer was overruled. He was convicted by the city court and was found to -- found guilty and fined $25 and he appealed that to the county court which made it a -- a trial de novo and on appeal the case was null so that the ultimate disposition of that case was also -- no conviction. So those are the three arrests, 10 or to 11 years of prior to the application of citizenship, all of them of the utmost trivial charges nothing involving the moral turpitude or anything like that, none of it resulting in convictions with the possible exception of the one in which he might have been fined $5 and that two of them on obviously unconstitutional orders. And the question arises whether concealment of this tribute justifies denaturalization. Now, the Government recognizes that a -- and admits that you can only denaturalize for a material concealment or misrepresentation.
John M. Harlan II: Could I ask you a question, is there any issue before us as to whether or not, with a lack of time, otherwise this man was in good faith. Good faith, forgotten about these arrests, is there any issue of that claim?
Joseph Forer: Well there's just no evidence on that one way or another and the Court found that it wasn't in good faith.
John M. Harlan II: You're not arguing that obviously.
Joseph Forer: And I didn't raise that in my petition. As far as I'm concerned, I don't -- my argument applies no matter what is bad faith was.I accept it. I mean I'm just not -- I'm not claiming that. Now the Government says you'll have to suppress a material of fact or not only of material concealment or misrepresentation to justify denaturalization and then they start examining and analyzing the meaning of the word material in the light of case law and judicial definitions and public policy and whatever are the considerations that the courts has taken to account in determining what a concept or a word means. And they end up that -- frankly, I don't know what they think material mean. My approach is entirely different because I say it isn't a question of the case law or definition of the word material. I say that if you must use it, the technique -- the issue in terms of materiality which maybe a little misleading, I say that the statute has a built-in definition of materiality and this is my approach. If you look at these statutes, it doesn't authorize denaturalization on account of any concealment or misrepresentation. It only authorizes denaturalization in cases where the naturalization was procured by concealment or misrepresentation. So under the statute, the test of materiality is, did the falsification or suppression procure the naturalization. If it didn't procure the naturalization then it doesn't make any difference how material it maybe in terms of case law in other field, it has nothing to do with the statute and it doesn't authorize denaturalization. And when you say that the falsification or suppression must have procured denaturalization, what you are saying is that the test of materiality is -- did the falsification make the difference between getting denaturalization and not getting denaturalization. If it wouldn't have made difference, if the true facts had been revealed then obviously the suppression of the true facts did not procure the naturalization. So how do you apply this test that I'm saying, the test of did the falsification procure the naturalization? The first thing you have to do is to look at what where the conditions for naturalization at the time of naturalization? In this case, you would look at the 1906 Act and see what the requirements and conditions were for naturalization and then you have to ask yourself two questions. First, would the facts which were suppressed have in themselves justify the naturalizing court in denying naturalization? If they did, then obviously by suppressing those facts, the applicant for naturalization procured naturalization by this fraud and you can end the inquiry there, and an example would be where if the naturalization statue require five years residence and the applicant said, “Well, I've lived here five years”, in fact, he'd only lived there four, obviously, that falsification procured denaturalization. But you don't stop there because -- let's assume a situation like here for instance where the facts which were suppressed would not in themselves have justify denaturalization. Nevertheless, the suppression might have procured denaturalization if the true facts had they been disclosed, would have led to discovery of other facts which would have resulted in just or which would have justified the naturalizing court in denying the naturalization. Thank you.